Citation Nr: 1221568	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  06-39 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to an initial separate rating for peripheral neuropathy, left upper extremity, currently evaluated as 30 percent disabling.

3.  Entitlement to an initial separate rating for peripheral neuropathy, right upper extremity, currently evaluated as 20 percent disabling.

4.  Entitlement to an initial separate rating for peripheral neuropathy, left lower extremity, currently evaluated as 20 percent disabling.

5.  Entitlement to an initial separate rating for peripheral neuropathy, right lower extremity, currently evaluated as 20 percent disabling.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran had a hearing with a Decision Review Officer (DRO) in January 2007.  A transcript of the testimony has been associated with the claims file. 

The Veteran had a hearing with a hearing with the undersigned in March 2010.  A transcript of the testimony has been associated with the claims file. 

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in July 2010 and April 2011 for further development and adjudicative action.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's diabetes mellitus does not warrant a regulation of activities for medical reasons. 

2.  The Veteran's complications from diabetes mellitus consist of peripheral neuropathy in all four extremities which manifests in no more than moderate incomplete paralysis. 

3.  The Veteran is left hand dominant.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.119, Diagnostic Code (DC) 7913 (2011). 

2.  The criteria for a disability rating in excess of 30 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8614 (2011). 

3.  The criteria for a disability rating in excess of 20 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8614 (2011). 

4.  The criteria for a disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2011). 

5.  The criteria for a disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claims arise from an appeal of the initial evaluation following the grant of service connection for diabetes mellitus.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a March 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155  (West 2002 & Supp. 2011); 38 C.F.R., Part 4. Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A decision of the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  In appeals of the initial rating assigned following a grant of service connection, "staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection. Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's diabetes mellitus has been evaluated as 20 percent disabling under Diagnostic Code (DC) 7913.  38 C.F.R. § 4.119 (2011).  He alleges that he is entitled to a higher, 40 percent rating because his diabetes mellitus requires regulation of his activities, and because he also has diabetic neuropathy.  He further contends that he is no longer able to work as a commercial pilot due in part to his diabetes mellitus and that his commercial driver's license has been revoked due to his disability.

The service-connected diabetes mellitus is rated as 20 percent disabling under 38 C.F.R. § 4.119, Code 7913.  For a 40 percent rating, the evidence must establish that the Veteran's diabetes requires insulin, a restricted diet, and regulation of activities.  For a 60 percent rating, the evidence must show that the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  And, for a 100 percent evaluation, the evidence must show that the Veteran's diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would not be compensable if separately evaluated. 

In Camacho v. Nicholson, 21 Vet. App. 360 (2007) the Court upheld the Secretary's definition of "regulation of activities" in DC 7913 to mean "avoidance of strenuous occupational and recreational activities."  Id. at 363.  The Court expressly held both that "in order to entitle a claimant to a disability rating greater than 20%, it must be shown that a regulation of these activities is medically necessary."  Id. 

The Board finds that the overall disability picture most closely approximates the criteria for the presently assigned 20 percent rating, and no more.  38 C.F.R. § 4.7. Specifically, the Veteran's diabetes requires insulin and a restricted diet, but there is no evidence showing that his activities are restricted due to his diabetes as medically necessary. 

The Veteran submitted a letter from an Aviation Medical Examiner dated January 2007, indicating that the Veteran's history of diabetes and coronary artery disease with previous bypass grafting are specifically disqualifying for any class of medical certificate.  

In this regard, the reports of April 2006 and July 2008 VA examinations reflect that the Veteran did not have any restrictions on activities.  During the March 2010 Board hearing, the Veteran said that he had restrictions on certain activities, such as weight-lifting and scuba diving.  However, the June 2011 VA examination report indicates that the Veteran activities are not restricted as a result of his diabetes.  The Board notes that the Veteran was disqualified from flying not because such is a particularly strenuous recreational activity, but rather due to safety concerns with the Veteran's disabilities when flying such as the possibility of a myocardial infarction or loss of consciousness due to blood sugar issues.  Additionally, VA and private treatment records contain no evidence that a regulation of activities is medically necessary for this Veteran.  Thus, there is no objective support in the record for the Veteran's contentions that it is medically necessary for him to avoid strenuous occupational and recreational activities.

The Board additionally notes that the Veteran was afforded an April 2006 eye examination.  The examiner indicated that the Veteran had no diabetic retinopathy.  The Veteran has also not claimed that he has such condition.

Additionally, the Veteran has alleged that he has peripheral neuropathy secondary to diabetes mellitus.  The AMC granted separate ratings for peripheral neuropathy in all extremities by a March 2012 rating decision.

The RO has evaluated the neuropathy affecting the hands under Diagnostic Code 8514 for neuritis of the musculospiral (radial) nerve.  Upon review of the evidence, the Board agrees that this is the appropriate (also the most beneficial to the Veteran) code for evaluating this symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of Code used should be upheld if supported by explanation and evidence).  For either the major (dominant) or minor (non-dominant) extremity, a disability rating of 20 percent is warranted for mild incomplete paralysis.  A 20 percent disability rating is warranted for moderate incomplete paralysis of the minor extremity and a 30 percent disability rating is warranted for moderate incomplete paralysis of the major extremity.  A 40 percent disability rating is warranted for severe incomplete paralysis of the minor extremity and a 50 percent disability rating is warranted for severe incomplete paralysis of the major extremity.  Complete paralysis warrants a 60 percent rating for the minor extremity and a 70 percent rating for the major extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8614. 

Concerning the Veteran's lower extremities, he is rated under Diagnostic Code 8520 for impairment of the sciatic nerve, which allows for a 10 percent disability rating for mild incomplete paralysis and a 20 percent rating for moderate incomplete paralysis.  A moderately severe incomplete paralysis warrants a 40 percent disability rating, and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, and there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.121a, Diagnostic Code 8520 (2011). 

At the outset, the Board notes that the June 2011 VA examination indicates that the Veteran is left-handed.


In this case, the Board finds that the evidence reflects that the Veteran's peripheral neuropathy manifests in no worse than moderate incomplete paralysis in all extremities.  The June 2011 VA examination indicates that the Veteran reported symptoms of burning and numbness.  The examiner reported normal strength and manipulative abilities in all extremities.  There was sensory decreasement to pinpricks in a classical glove and stocking distribution.  There appeared to be a proximal to distal gradient of sensory loss from the knees distally and from the elbows distally bilaterally.  The gait and station were neuropathic due to pain in the soles of the feet.  Deep tendon reflexes were graded as +2/4 in all extremities.  Proprioception in the great toes were graded as perfect.  The examiner indicated that the Veteran had mild to moderate symptoms of peripheral neuropathy noted in all extremities.  

Thus, the Board finds that the Veteran's peripheral neuropathy manifests in moderate incomplete paralysis in all four extremities, as determined by a neurologist in the context of the June 2011 VA examination.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected diabetes mellitus with peripheral neuropathy but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  The Board additionally notes that the Veteran's possible unemployable due to service-connected disabilities is considered in the remand below.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.



ORDER

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus is denied.

Entitlement to an increased initial rating for peripheral neuropathy, left upper extremity, currently evaluated as 30 percent disabling, is denied.

Entitlement to an increased initial rating for peripheral neuropathy, right upper extremity, currently evaluated as 20 percent disabling, is denied.

Entitlement to an increased initial rating for peripheral neuropathy, left lower extremity, currently evaluated as 20 percent disabling, is denied.

Entitlement to an increased initial rating for peripheral neuropathy, right lower extremity, currently evaluated as 20 percent disabling, is denied.


REMAND

Unfortunately, further development is necessary concerning the claim for a TDIU.

The Board notes that total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2011).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011).

In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) Disabilities resulting from common etiology or a single accident; (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) Multiple injuries incurred in action; or (5) Multiple disabilities incurred as a prisoner of war.  See 38 C.F.R. § 4.16 (2011). It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.

Following the July 2010 remand, the Veteran was afforded a VA examination during August 2010.  Unfortunately, the instructions set forth in the July 2010 remand were not followed.  In this regard, the Board notes that the examiner was a physician's assistant rather than a physician; and, the examiner did not provide a rationale for her opinion that the Veteran's service-connected disabilities did not interfere with employment.

The Board's April 2011 remand requested an additional medical opinion concerning the Veterans employability.  The examination, dated June 2011, for the Veteran's diabetes mellitus indicates that the diabetes mellitus has an effect on his occupation of being a truck driver and a private pilot because he is on Insulin but did not affect his daily activities.  

The March 2012 supplemental statement of the case denied TDIU because the AMC found that the Veteran could continue gainful employment as a firefighter.  It's unclear how the AMC came to this conclusion as such was not indicated by the VA examiner.  Additionally, the AMC found the Veteran had moderate incomplete paralysis in all extremities later the same month as discussed above.  These disabilities were not considered in the AMC's adjudication of the Veteran's claim for TDIU.

As noted, since the time of the Board's last remand in April 2011, the Veteran has been service-connected for ischemic heart disease and peripheral neuropathy of all extremities.  The Veteran's total rating is 70 percent since April 2010 and 80 percent since June 2011.

The Board additionally notes that effective March 16, 2007, the Social Security Administration determined the Veteran to be unemployable due to organic mental disorders (chronic brain syndrome) and affective disorders.  The effective date for the Social Security determination is the same as the Veteran's transient ischemic event.

The Veteran must be provided a VA examination to determine if he is unemployable due to his service-connected disabilities, with consideration of all of the Veteran's service connected disabilities.  The determination of unemployability is a medical opinion and must be made by a VA physician rather than AMC personnel.

Thus, the Board must again remand for a VA examination conducted consistent with the Board's remand orders.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Board must remand the Veteran's claim once again for further adjudication.

Additionally, it is noted that the Veteran did not return the application for TDIU.  The RO/AMC should once again provide such document to the Veteran, requesting that it be filled out and returned as soon as possible.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete and submit VA Form 21-8940 or, in the alternative, indicate if he wishes to withdraw his claim for TDIU.  The Veteran should be informed that the Application for TDIU is necessary for the appropriate adjudication of his claim.

2.  The Veteran should be afforded a VA examination by a physician to determine the impact of the service-connected disabilities on the Veteran's employability.  The claims files must be made available for review by the examiner, and the examiner should note such review in the report.  The examiner should identify the limitations resulting from each service-connected disability and provide an opinion as to whether the Veteran's service-connected disabilities are sufficiently severe, by themselves, to render him unable to maintain any form of substantially gainful employment consistent with his education and industrial background.  The rationale for all opinions expressed must also be provided.  Again, only service connected disorders are for consideration and age and non-service connected disorders are not for consideration.

3.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes citation to and discussion of all additional legal authority considered, as well and clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


